Citation Nr: 0313981	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  93-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of a fracture of the right 
ankle malleolus and distal fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to February 
1979, and from February 1981 to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, wherein the RO granted service connection 
for a right ankle disorder, and assigned a 20 percent 
evaluation.  

In August 1995 and June 1999, the Board remanded the 
veteran's claim to the RO in Des Moines, Iowa for additional 
development, to include a VA examination.  The requested 
development has been completed and the case has returned to 
the Board for appellate review.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected residuals of a 
fracture of the right ankle malleolus and distal fibula, this 
issue has been framed as that listed on the front page of 
this decision.   See Fenderson v. West, 12 Vet. App. 119, 
125- 126 (1999) (consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged.").


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. 5107.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  At no time 
did the RO send the veteran any notification of the VCAA 
specific to this claim (notice was sent on service connection 
claims only).  Pursuant to 38 C.F.R. § 19.19(a)(2)(ii) 
(2002), a regulation promulgated by VA to implement VCAA, the 
Board notified the veteran and his representative, by letter 
issued in April 2003, of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  A period of 30 days was allotted 
for receipt of such additional evidence.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002), finding that 
the regulation was inconsistent with the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded less 
than one year for receipt of additional evidence.  

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  The Board regrets the necessity of 
remanding this case, in light of the length of time the 
veteran has waited for resolution of this claim, but recent 
caselaw requires this action, as discussed above.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

The RO should take any steps necessary to 
comply with VA's duty to assist, to 
include, if deemed appropriate, providing 
the veteran a more current VA examination 
and obtaining current VA outpatient 
treatment records.

2.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should then readjudicate the claims.  
Further, the readjudication of the claim 
must be in accord with Fenderson, supra.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159 (2002).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




